Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are allowed

Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Suzuki), alone or in combination fails to teach, a first targeted setting for a cooling flow speed of a cooling system within the computing device based at least in part on the received first measurement of power consumption of at least one component within the computing device, the setting managing a sub-system that controls the cooling flow speed of the cooling system for the component within the computing device, the first targeted setting causing the component within the computing device to have a first thermal margin within a target range, the first thermal margin being a difference between a temperature of the component within the computing device when the cooling system is operating at the first targeted setting and a maximum operating temperature of the component within the computing device; determining, a first next setting for the cooling flow speed based on a difference between the first targeted setting and the first current setting, the first next setting having a value between the first current setting and the first targeted setting; controlling, by the processor, the cooling flow speed based on the first next setting for 

Claims 8 and 15 have similar limitations and are allowed for similar reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119